DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶ denotes the paragraph number of the pregrant publication corresponding to the application, US 2018/0237303. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 6/17/2022 has been received and will be entered.
Claim(s) 1, 5-13, and 16-19 is/are pending.
Claim(s) 1 is/are currently amended.
Claim(s) 2-4, 14-15, 20-23 is/are acknowledged as cancelled.
	The action is FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/1/2022 was filed after the mailing date of the Non-Final Office Action on 12/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Claim Rejections – 35 U.S.C. §112
	I. With respect to the rejection of Claims 1 and 5-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, the traversal is on the grounds that:
Paragraphs [0016] and [0053] of the specification as filed disclose that the catalyst has not been synthesised through chemical techniques. However, this does not exclude materials that have gone through physical beneficiation. The form and function of supports are described in paragraphs [0060] and [0061] of the specification as filed. Specifically, catalysts may be “supported in their natural state...and is supported by the core which may be different material to the metal-containing catalyst coating or the same material...”. This suggests that the claimed catalyst has not been through any chemical technique and can be supported in its natural state. Thus, Applicant submits that the indefiniteness rejection should be withdrawn.

(Remarks of 6/17/2022 at 5) (underlining in original). The referenced passages are reproduced below, with citation to the original specification, versus the PGPUB:
[0016] In an alternative form of the present invention, the metal-containing catalyst is non-synthetic. Throughout this specification, unless the context requires otherwise, the term "non-synthetic" will be understood to imply that the material has not been synthesised through chemical techniques. Whilst the term "non-synthetic" does include naturally occurring materials, it should not be understood to exclude materials that have gone through physical beneficiation such as crushing and screening or classification.

[0053] In one form of the present invention, the metal-containing catalyst is non-synthetic. Throughout this specification, unless the context requires otherwise, the term "non-synthetic” will be understood to imply that the material has not been synthesised
through chemical techniques. Whilst the term "non-synthetic" does include naturally occurring materials, it should not be understood to exclude materials that have gone through physical beneficiation such as crushing and screening or classification.

[0060] In one form of the present invention, the metal-containing catalyst is unsupported. In the context of the present invention and as understood by those skilled in the art, unsupported catalysts are catalysts which are not attached or bonded to a catalyst support, which is the material to which the catalyst is affixed. Catalyst supports are typically a solid material with a high surface area and are used to increase the available surface area of a catalyst to increase the yield of graphitic material. Catalysts may also be supported in their natural state, that is, the surface of the metal-containing catalyst is coated/bonded with the active species and is supported by the core which may be different material to the metal-containing catalyst coating or the same material as the metal-containing catalyst coating. 

[0061] In an alternative form of the invention, the metal-containing catalyst is a supported catalyst. As would be understood by a person skilled in the art, the supported catalyst comprises the catalyst and a support. In one form of the present invention, the support is of a different chemical composition to the metal-containing catalyst. In an alternative form of the present invention, the support is of the same chemical composition as the metal-containing catalyst.

(S. 3: [0016]; 10: [0053]; 12-13: [0060]; 13: [0061]) (underlining added). 
The language is acknowledged. On reconsideration, a quantity of hematite could conceivably be “coated/bonded” to another piece of hematite in a process that does not involve “chemistry.”
The rejection is WITHDRAWN.


Claim Rejections – 35 U.S.C. §§ 102-103
I. With respect to the rejection of Claim(s) 1 and 5-19 under 35 U.S.C. 103 as being unpatentable over US 2012/0258374 to Raston, et al. in view of: (i) WO 2015/017952 to Shan-Dong Dazhan Nanomaterials Co. Ltd. (C01B 31/02; 12-2015), as understood, the traversal is on the grounds that “Raston fails to teach or suggest a naturally-occurring polycrystalline iron oxide.” (Remarks of 6/17/2022 at 5). This merely restates the rejection. (Non-Final Office Action dated 12/20/2021 at 5) (“To the extent Raston teaches non-naturally occurring iron oxides versus naturally occurring iron oxides as claimed…”). To the extent these Remarks are arguing the crystallinity in Raston, the Remarks state “Raston discusses crystallinity, but only in the context that the crystallinity can be increased by calcining the catalyst.” (Remarks of 6/17/2022 at 5). As understood, this still teaches crystallinity in the starting material, i.e. Raston teaches using a crystalline iron oxide catalyst; it is analogous art. 
The Remarks further traverse on the grounds that “Shan-Dong focuses only on carbon nanotubes (CNTs) production. It fails to teach or suggest the morphologies recited in amended claim 1. Hazer [understood to be the Applicant] now excludes CNTs (graphite fibers) from its listing of morphologies produced by the present invention.” (Remarks of 6/17/2022 at 6). As understood, the Remarks rely on amendments. This is persuasive for the rejection as previously set forth. The rejection is WITHDRAWN. New rejections appear below.


Claim Rejections - 35 USC §§ 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 1, 5-13, and 16-19 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cornejo, The Thermo-catalytic Decomposition of Methane for Economical and Emission-Free Hydrogen Production, Thesis Presented for the Degree of Doctor of Philosophy of the University of Western Australia, School of Mechanical and Chemical Engineering 2013, accessed online at https://api.research-repository.uwa.edu.au/ws/portalfiles/portal/9820092/Cornejo_Andrew_2013.pdf (herienafter “Cornejo at __”).

Citation is for the convenience of the reader. The rejection should be understood to be over the entire reference.
 With respect to Claim 1, this claim requires “contacting at elevated temperature, a naturally occurring polycrystalline iron oxide catalyst with a hydrocarbon gas to catalytically convert at least a portion of the hydrocarbon gas to hydrogen and carbon.” Cornejo teaches goethite and hematite ore. (Cornejo at 66 - 5.2.1.2. “Other Iron Oxide powders;” 89, first paragraph; passim). The ore/catalyst is contacted with methane, a hydrocarbon, at elevated temperatures. (Cornejo at 58 – “5.1.2.1.2 Methane Decomposition Procedure”).
Claim 1 further requires “the temperature is between 600°C and 1000° C and a pressure is between 1 bar(g) and 10 bar(g).” The temperature and pressure is taught.  (Cornejo at 58 – “5.1.2.1.2 Methane Decomposition Procedure”).
Claim 1 further requires “selectively synthesis[ing] graphitic material with a morphology selected from the group of See e.g. (Cornejo at 3/Executive Summary – “The carbon produced is mainly comprised of Carbon Nano Onions (CNOs) and novel Carbon Micro Shells (CMSs) with high graphitic degree.”). The claimed control/selectivity is taught. See e.g. (Cornejo at 122, last paragraph) (“The type of carbon morphology is shown to be influenced by the iron oxide crystal sizes . . . theoretically the catalyst can be tailored to produce a desired form of carbon by altering the crystal size distribution of the catalyst prior to reaction.”).
As to Claim 5, Cornejo teaches goethite and hematite ore. (Cornejo at 66 - 5.2.1.2. “Other Iron Oxide powders;” 89, first paragraph; passim).
As to Claim 6, hematite is taught. Id.
As to Claim 7, unsupported catalysts are taught. (Cornejo at 64 – “5.2 Unsupported iron oxide powder catalysts”). 
As to Claim 8, supported catalysts are taught. (Cornejo at 30 – “5.1.1. Loaded Mesh Catalyst” 93 – “Figure 67,”  145 – Table 7). Alternatively or additionally, the ore appears to be supported on ore. (Cornejo at 87).  
As to Claim 9, the ore appears to be supported on ore. (Cornejo at 87).  This is interpreted as addressing the claim. 
As to Claim 10, methane is taught. See e.g. (Cornejo at 58 – “5.1.2.1.2 Methane Decomposition Procedure”).
As to Claim 11, natural gas is taught. See e.g. (Cornejo at vi; 3; 4).
As to Claim 12, as discussed above, at least “nano-onions” are taught. See e.g. (Cornejo at 3/Executive Summary – “The carbon produced is mainly comprised of Carbon Nano Onions (CNOs) and novel Carbon Micro Shells (CMSs) with high graphitic degree.”). The temperature and pressure is taught.  (Cornejo at 58 – “5.1.2.1.2 Methane Decomposition Procedure”). Other values may be found throughout Cornejo. 
As to Claim 13, the temperature and pressure is taught.  (Cornejo at 58 – “5.1.2.1.2 Methane Decomposition Procedure”). See also (Cornejo at 94 – 5.2.2.4.1. Temperature effects; 108 – “5.2.2.4.2. Pressure effects”). Other values may be found throughout Cornejo.
As to Claim 16, the temperature and pressure is taught.  (Cornejo at 58 – “5.1.2.1.2 Methane Decomposition Procedure”). As discussed above, at least “carbon micro shells (CMSs)” are taught. See e.g. (Cornejo at 3/Executive Summary – “The carbon produced is mainly comprised of Carbon Nano Onions (CNOs) and novel Carbon Micro Shells (CMSs) with high graphitic degree.”). Selectivity is taught, as discussed in Claim 1. See also (Cornejo at 94 – 5.2.2.4.1. Temperature effects; 108 – “5.2.2.4.2. Pressure effects”). Other values may be found throughout Cornejo.
As to Claim 17, the temperature and pressure is taught.  (Cornejo at 58 – “5.1.2.1.2 Methane Decomposition Procedure”). See also (Cornejo at 94 – 5.2.2.4.1. Temperature effects; 108 – “5.2.2.4.2. Pressure effects”). Other values may be found throughout Cornejo.
As to Claims 18-19, the temperature and pressure is taught.  (Cornejo at 58 – “5.1.2.1.2 Methane Decomposition Procedure”). See also (Cornejo at 94 – 5.2.2.4.1. Temperature effects; 108 – “5.2.2.4.2. Pressure effects”). Other values may be found throughout Cornejo. Graphene is taught. (Cornejo at 50 – “Figure 28,” passim). 

II. Claim(s) 1, 5-13, and 16-19 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornejo, The Thermo-catalytic Decomposition of Methane for Economical and Emission-Free Hydrogen Production, Thesis Presented for the Degree of Doctor of Philosophy of the University of Western Australia, School of Mechanical and Chemical Engineering 2013, accessed online at https://api.research-repository.uwa.edu.au/ws/portalfiles/portal/9820092/Cornejo_Andrew_2013.pdf (herienafter “Cornejo at __”). 

The discussion accompanying “Rejection I” above is incorporated herein by reference. 
As to Claim 11, to the extent Cornejo can be characterized as not teaching natural gas, Cornejo teaches that methane is the principal constituent of natural gas. (Cornejo at 4). This more than reasonably suggests the suitability of natural gas. Altnernatively or additionally, the Examiner takes official notice that natural gas is a common carbon source in various nanotube/nanocarbon methods. To the extent evidence is needed, the references (e.g. Raston) applied throughout prosecution are relied upon. 
To the extent any of the cited passages above can be characterized as combining embodiments, selecting from lists, etc. (no such concession is made), any such combination/selection is obvious. The articulated rationale is that it reflects application of known techniques, materials, elements, etc. consistent with known methods to achieve predictable results. This does not impart patentability. MPEP 2143. 
	To the extent any of the temperatures/pressures can be characterized as insufficiently specific to anticipate (no such concession is made), overlapping ranges are prima facie obvious. MPEP 2144.05 I. Alternatively or additionally, Cornejo provides ample discussions of the result-effective nature of various variables. See e.g. (Cornejo at 94 – 5.2.2.4.1. Temperature effects; 108 – “5.2.2.4.2. Pressure effects”). Optimization of a result-effective variable does not impart patentability. MPEP 2144.05 II. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736